PROVOSTY, J.
Accused was tried before the judge of the city court on a charge of *403Laying sold intoxicating liquors, and kept a grogshop in prohibition territory, and was convicted and sentenced, and he has appealed. I-Ie assigns as a fatal irregularity in the proceedings against him that the jurat to the affidavit upon which the trial was had does not appear to have been signed by the officer before whom the affidavit purports to have been made. This officer was the judge who tried the case. He knew whether the affidavit had been duly made or not, and could have signed the jurat then and there if objection had been made before him on the score of the absence of his signature. Under these circumstances the absence of this signature is unimportant, even though it would otherwise have been of any importance, and that it would not, see 2 O. J. 359.
Judgment affirmed.